                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


IN RE:
                                                      Case No. 3:17-bk-04932
STEPHEN JETTON TAYLOR,                                Chapter 13
                                                      Judge Walker
     Debtor.


STEPHEN JETTON TAYLOR,

     Plaintiff,

v.                                                    Adversary No. 3:18-ap-90060

LOANCARE,

     Defendant.


                  LOANCARE, LLC’S MOTION FOR STATUS CONFERENCE

         COME NOW, LoanCare, LLC (“LoanCare”) and files this Motion for Status Conference,

 respectfully showing this Honorable Court as follows:

         1.       On April 22, 2019, LoanCare filed a Motion for Summary Judgment on all issues

in the case. [Doc. 20].

         2.       A hearing was held on the Motion for Summary Judgment nearly one year ago, on

 November 5, 2019. At the conclusion of the hearing, this Court took the motion under

 advisement. However, as of this date, no order has been entered on the motion.

         3.       Given the length of time that has passed since the hearing on the Motion for

Summary Judgment, LoanCare respectfully requests that this Court set a status conference so

that the parties may be apprised of the status of the pending Motion for Summary Judgment.




                                                1

Case 3:18-ap-90060         Doc 38   Filed 10/26/20 Entered 10/26/20 16:24:05        Desc Main
                                    Document     Page 1 of 2
       WHEREFORE, LoanCare respectfully requests that this Court grant this motion and

schedule a status conference in this matter.

       Respectfully submitted, this 26th day of October 2020.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)
                                                    RUBIN LUBLIN TN, PLLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    bchaness@rubinlublin.com

                                                    Attorney for LoanCare, LLC


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of October 2020, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)




                                                2

Case 3:18-ap-90060       Doc 38    Filed 10/26/20 Entered 10/26/20 16:24:05         Desc Main
                                   Document     Page 2 of 2
